                             UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
 KRISTOPHER R. OLSON,
 CHRISTOPHER LOPEZ, WARREN                  Case No. 1:20-cv-00632-JSR
 BARBER, CHRISTOPHER CLIFFORD,
 AND ERIK LIPTAK, individually and on
 behalf of all others similarly situated,
                                            Rule 7.1 Statement
                       Plaintiffs,

                     v.

 MAJOR LEAGUE BASEBALL; MLB
 ADVANCED MEDIA, LP; HOUSTON
 ASTROS, LLC; and BOSTON RED SOX
 BASEBALL CLUB, LP,

                     Defendants.

      CORPORATE DISCLOSURE STATEMENT OF HOUSTON ASTROS, LLC

       Pursuant to Fed. R. Civ. P. 7.1, Houston Astros, LLC states that its parent company is HBP

Team Holdings, LLC. No publicly traded company owns 10% or more of Houston Astros, LLC.


Dated: February 21, 2020                                          Respectfully submitted,


                                                                  HOUSTON ASTROS, LLC
                                                                  By its counsel,


                                                                   /s/ Hilary L. Preston
                               Michael C. Holmes (admitted         Clifford Thau
                               pro hac vice)                       Hilary L. Preston
                               2001 Ross Avenue                    VINSON & ELKINS LLP
                               Suite 3900                          1114 Avenue of the Americas
                               Dallas, TX 75201                    32nd Floor
                               Tel: 214-220-7814                   New York, NY 10036
                               Fax: 214-999-7814                   Tel: 212-237-0000
                               mholmes@velaw.com                   Fax: 917-849-5342
                                                                   cthau@velaw.com
                                                                   hpreston@velaw.com

                                                                   Attorneys for Houston
                                                                   Astros, LLC
